--------------------------------------------------------------------------------



EXHIBIT 10.17


SUBLEASE

     THIS SUBLEASE (“Sublease”) is made as of the 11th day of February, 2002 by
and between Billing Concepts Corp., a Delaware Corporation (“Sublessor”) and CCC
Centers, Inc. a Texas Corporation, as sublessee (“Sublessee”).


RECITALS

     A. Pursuant to a certain lease agreement and amendments thereto by and
between Sublessor, as tenant, and EOP-Union Square Limited Partnership, an
Illinois Limited Partnership, as landlord (“Landlord”), dated as of November 6,
2000 (the “Prime Lease”), Sublessor leased from Landlord certain premises,
including, without limitation, 7,662 rentable square feet (Suite 450), (the
“Prime Premises”), of that certain building commonly known as Union Square (the
“Building”) more particularly described in the Prime Lease and Amendment
thereto. A true and complete copy of the Prime Lease and amendments is attached
hereto and made a part hereof as Exhibit “A”.

     B. Sublessor desires to sublet to Sublessee and Sublessee desires to
sublease from Sublessor the Prime Premises, which is comprised of approximately
2,571 rentable square feet of the Prime Premises included in the Prime Lease,
subject to and in accordance with the terms and conditions hereof.


AGREEMENT

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto do hereby agree as follows:

     1.  Premises and Term. Sublessor hereby subleases to Sublessee and
Sublessee hereby subleases and takes from Sublessor the Prime Premises, which is
comprised of approximately 2,571 rentable square feet as more particularly
reflected on the floor plan attached hereto as Exhibit “B” and all existing
leasehold improvements thereto (the “Sublease Premises”). The term of this
Sublease (“Term”) shall commence on the later of 2/1/02 or the date that
Landlord shall grant its consent to the Sublease and the space is ready for
occupancy (the “Commencement Date”) and shall terminate 1/31/04 (the
“Termination Date”), unless earlier termination pursuant to the terms of this
Sublease or the Prime Lease.

     2.  Incorporation of Prime Lease. Except as otherwise provided herein, all
of the terms and conditions of the Prime Lease with respect to the Sublease
Premises are herby incorporated by reference into this Sublease and shall be
binding upon the parties hereto. Notwithstanding anything contained in the Prime
Lease, Sublessee is not granted hereby an option to extend the term of this
Sublease, a right of notice of availability of additional space, parking and
signage rights (other than as expressly stated herein), and/or an option to
terminate this Sublease. A copy of the Prime Lease is attached as Exhibit A.


--------------------------------------------------------------------------------


     3.  Base Rent. Commencing on the Commencement Date, Sublessee shall pay
monthly rent to Sublessor in the amount of $3,642.25 in advance, without demand,
set off or deduction, on the first day of each and every calendar month during
the Term hereof. Upon the execution hereof, Sublessee shall pay Sublessor
$3,642.25 as first month’s rent. Rental payments for partial months, if any,
shall be prorated on a daily basis.

     Sublessee agrees to pay to Sublessor, at the same time and in the same
manner as Base Rent and other charges due hereunder, all sales and use taxes and
excise taxes imposed or levied upon all payments to be made by Sublessee
hereunder by the State of Texas, if any, or any other governmental authority
having jurisdiction, and any and all taxes assessed upon all of the equipment,
furniture, fixtures and personal property located in the Sublease Premises.

     Sublessee shall pay to Sublessor, as additional Base Rent, any increase in
Taxes and Operating Costs (as defined in the Prime Lease) at the same times and
in the same manner as Sublessor is obligated to make such payments to Landlord
pursuant to the Prime Lease in an amount equal to Sublessee’s Proportionate
Share (as hereinafter defined) of the amount of Tenant’s Share (as defined in
the Prime Lease) of any increase in estimated Common Area Maintenance Charge,
Taxes and Operating Costs for each calendar year of the Term hereof over the
amount as shown in Exhibit A. “Sublessee’s Proportionate Share” shall mean a
fraction, the numerator of which is the net rentable square feet contained in
the Sublease Premises, and the denominator of which is the total net rentable
square feet being leased by Sublessor pursuant to the Prime Lease.

     All payments of Base Rent and other amounts due hereunder from Sublessee to
Sublessor shall be made to Sublessor at the address set forth in Paragraph 25
hereof or such other address as Sublessor shall designate from time to time by
written notice to Sublessee. Any Base Rent or other amounts owing by Sublessee
to Sublessor and not paid within five (5) days of the date due shall bear
interest from the sixth date until the date paid at the rate of eighteen percent
(18%) per annum.

     4.  Services. In the event that any additional utilities and/or services
are provided by Landlord to Sublessee beyond the times and amounts normally
provided by Landlord, such services and/or utilities shall be payable by
Sublessee at Landlord’s actual cost and any other amounts charged by Landlord.
Sublessor shall not be obligated to provide any services to Sublessee.
Sublessee’s sole source of all services is Landlord, pursuant to the Prime
Lease. Sublessor makes no representation about the availability and adequacy of
such services. As of the date of this Sublease, Sublessor has no agreement with
Landlord for after-hours air conditioning. Sublessor shall use commercially
reasonable efforts to assist Sublessee in obtaining the services required by the
Prime Lease from Landlord.


--------------------------------------------------------------------------------


     5.  Security Deposit. Sublessee, concurrently with Landlord’s consent to
this Sublease, shall deposit with Sublessor a Security Deposit in the amount of
$3,642.25 to be held by Sublessor without interest, and shall be applied by
Sublessor toward the cost of repairing or replacing any equipment damaged or
removed from the Sublease Premises and toward repair of damage (other than
ordinary wear, tear, damage and condemnation) to the Sublease Premises or for
any other liabilities or indebtedness of Sublessee to Sublessor. The deposit is
not to be used or applied by Sublessee as a substitute for rent due any month
but may be so applied by Sublessor at any time at Sublessor’s option. The use,
application, or retention of the Security Deposit, or any portion thereof, by
Sublessor shall not prevent Sublessor from exercising any other right or remedy
provided by this Sublease, the Prime Lease or by law and shall not operate as a
limitation on any recovery to which Sublessor may otherwise be entitled. If the
Security Deposit is used, applied, or retained by Sublessor for the purpose set
forth above, Sublessee agrees, within ten (10) days after a written demand
therefore is made by Sublessor, to deposit cash with the Sublessor in an amount
sufficient to restore the Security Deposit to its original amount; however,
nothing contained herein shall require Sublessor to make such demand upon
Sublessee. The balance of the Security Deposit, if any, will be refunded to
Sublessee within thirty (30) days after the end of the lease term and after
Sublessee has vacated said Sublease Premises, subject to Sublessee’s
satisfactory compliance with the terms and conditions of this Sublease and the
Prime Lease.

     6.  Provisions of Prime Lease. Sublessee covenants that, with respect to
the Sublease Premises, Sublessee will: (a) at its own cost and expense, promptly
perform and observe all of the duties and obligations of the tenant under the
Prime Lease that accrue with respect to the Term of the Sublease (other than the
amount of rent) as fully as if Sublessee were said tenant; (b) comply with all
restrictions and requirements of the Prime Lease applicable to the tenant
thereunder; and (c) not do, cause or omit to do any act or thing whereby an
event of default will occur under the Prime Lease or which would, after notice
or lapse of time, constitute an event of default under the Prime Lease.

     7.  Sublessee’s Use of the Sublease Premises. Sublessee shall use and
occupy the Sublease Premise only for general office purposes and for no other
use or purpose whatsoever and Sublessee shall not use or permit the Sublease
Premises to be used in any way that would violate the terms of the Prime Lease.

     8.  Waiver of Claim and Indemnity. Sublessee hereby releases and waives all
claims against Sublessor and Landlord and each of their respective officers,
directors, agents and employees for injury or damage to person, property or
business sustained in or about the Building or the Sublease Premises by
Sublessee or any of its employees, agents, guests or invitees, except in any
case which would render this release and waiver void under law. Notwithstanding
the foregoing, Sublessee does not release or waive any such claims caused by the
gross negligence or willful misconduct of Sublessor, its agents or employees.


--------------------------------------------------------------------------------


     Sublessee will indemnify, defend and save harmless Sublessor and Landlord
and each of their officers, directors, agents and employees from and against any
and all demands, liabilities, obligations, damages, penalties, claims, costs,
charges and expenses, including reasonable attorneys’ fees, which may be imposed
upon or incurred by or asserted against Sublessor or Landlord or either of their
officers, directors, agents or employees by reason of any act or omission of
Sublessee or its agents, officers, employees, guests, contractors, sublessees,
licensees, invitees or customers occurring during the Term of this Sublease.

     9.  Sublessee’s Insurance. Sublessee, at Sublessee’s expense, agrees to
maintain in force during the Term of this Sublease, with respect to the Sublease
Premises, such insurance policies required to be maintained by tenant pursuant
to Pages 11-12, Article XV of the Prime Lease. All of such insurance policies
shall list the Landlord, Sublessor and such other parties required by such
provisions of the Prime Lease, if any, (the “Indemnities”) as additional
insureds. Sublessee agrees to look solely to, and to seek recovery only from,
its insurance carrier in the event of any such covered loss or damage,
notwithstanding that such loss or damage may result from the negligence of
Sublessor or of the Indemnities. Sublessee shall use its best efforts to obtain
its insurer’s consent to the preceding sentence without thereby invalidating its
insurance or affecting its right to proceeds payable thereunder.

     10.  No Warranties. Except as otherwise expressly provided herein,
Sublessor does not make any representations or warranties of Landlord under the
Prime Lease and does not undertake to perform or observe any of the terms,
covenants and conditions on the part of Landlord to be performed or observed.
Sublessee is fully familiar with the physical condition of the Sublease
Premises, accepts possession of the Sublease Premises in its “as is” condition
and agrees that Sublessor shall have no obligation to prepare the same for
Sublessee’s occupancy. Except as otherwise provided herein, Sublessor has made
no representations of whatever nature in connection with the condition of the
Sublease Premises, and Sublessor shall not be liable for any latent or patent
defects therein or for any action or inaction by Landlord with respect to the
condition of the Sublease Premises or the Building.

     11. Americans with Disabilities Act. Sublessor makes no representations
with respect to whether the Sublease Premises are in compliance with the
Americans with Disabilities Act (“ADA”). Sublessor hereby disclaims any and all
liability associated with ADA compliance in connection with the Sublease
Premises.

     12. Alterations. Sublessee shall not make any alterations, improvements,
additions, installations or decorations in or to the Sublease Premises, except
as expressly permitted by the Prime Lease. In the event that Sublessee shall
make any alterations, improvements, additions, installations or decorations
which, pursuant to the terms of the Prime Lease or pursuant to any consent of or
agreement with Landlord are required to be removed upon the expiration of the
Term hereof or of the Prime Lease, Sublessee shall remove the same at its own
cost.


--------------------------------------------------------------------------------


     13.  Fire and Casualty. In the event the Sublease Premises shall be
destroyed or damaged by fire or other casualty, the following shall be
applicable: (a) Landlord, and not Sublessor, shall be responsible for
reconstruction if and to the extent required by the Prime Lease; (b) if the
Prime Lease is terminated by Landlord or Sublessor as a result of such casualty,
this Sublease shall also be terminated as of the same date; and (c) if this
Sublease is terminated, Sublessee shall be responsible for all rental and other
obligations up to the date of such damage or destruction and all such
obligations incurred after the date of such termination shall cease.

     14.  Sublessor’s Performance. The performance by Landlord of its
obligations under the Prime Lease shall, for all purposes of this Sublease, be
deemed to satisfy all corresponding obligations of Sublessor under this
Sublease, and Sublessor’s obligations hereunder with respect to the obligations
of Landlord shall be limited to the extent to which Landlord performs its
obligations under the Prime Lease.

     15.  Time for Required Action. Whenever any provision of the Prime Lease,
which has been incorporated herein by reference, requires the tenant thereunder
to take any action within a certain period of time after notice from the
Landlord thereunder, then, upon notice from Sublessor to Sublessee, Sublessee
shall take such action before the expiration of the period of time set forth in
said notice under the Prime Lease; provided however, that in the event of a
non-monetary default under the Prime Lease, Sublessee shall cure said default
within the earlier of fifteen (15) days from the date of said notice under the
Prime Lease or ten (10) days before the expiration of the period of time set
forth in said notice.

     16.  Default. Sublessee shall be in default hereunder if (a) Sublessee
fails to pay when due any rent or other sum to be paid by Sublessee hereunder;
or (b) Sublessee fails to observe and perform any of the other terms, covenants,
conditions, and/or rules and regulations of this Sublease or the Prime Lease and
such failure continues for ten (10) days after notice (provided, however, if
such default is incapable of being cured within ten (10) days, Sublessee shall
not be in default if Sublessee has commenced curative action within such ten
(10) day period, continues diligently to complete the cure, and actually
completes the cure within the period required by the Prime Lease or if no such
period is specified in the Prime Lease, then within a reasonable time; or (c)
Sublessee abandons or deserts the Sublease Premises without notice to Sublessor
and the continued payment of rent; or (d) if Sublessee assigns this Sublease or
sub-sublets any portion of the Sublease Premises without the prior written
consent of Landlord and Sublessor; or (e) if any petitions shall be filed by or
against Sublessee to declare Sublessee bankrupt or to delay, reduce, or modify
Sublessee’s debts or obligations or if any petition shall be filed or other
action taken to reorganize or modify Sublessee’s capital structure; or (f) if
Sublessee admits in writing its inability to pay its debts, or if a receiver,
trustee, or other court appointee is appointed for all or a substantial part of
Sublessee’s property; or (g) if the leasehold interest of Sublessee is levied
upon or attached by process of law; or (h) if Sublessee makes an assignment for
the benefit of creditors or takes the benefit of any insolvency act, or if any
proceedings are filed by or against Sublessee to declare Sublessee insolvent or
unable to meet its debts; or (i) if a receiver or similar type of appointment or
court appointee or nominee of any name or character is made for Sublessee or its
property.


--------------------------------------------------------------------------------


     In the event of any default by Sublessee, Sublessor may have any one or
more of the remedies described in the Prime Lease, in addition to all other
rights and remedies available at law or in equity.

     17.  Removal of Sublessee’s Personal Property. Upon the Termination Date of
the Sublease Term, Sublessee shall remove from the Sublease Premises all of its
personal property and shall peaceably surrender such Sublease Premises and the
keys thereto to Sublessor in as good order and condition as when delivered to
Sublessee, excepting ordinary wear and tear, repairs required to be made by the
Sublessor or Landlord, damage by fire and other unavoidable casualty and damage
due to Sublessor or Landlord. Sublessee shall have the right to remove trade
fixtures installed and paid for by the Sublessee provided these items can be
removed without material damage to the Building or Sublease Premises and
provided that any holes or other damage to the Building or Sublease Premises
caused by the removal of such items shall be restored or repaired by Sublessee
promptly. If Sublessor or Landlord re-enters or retakes possession of the
Sublease Premises prior to the normal expiration of this Sublease, Sublessor or
Landlord shall have the right, but not the obligation, to remove from the
Sublease Premises all personal property located therein belonging to Sublessee,
and either party may place the property in storage in a public warehouse at the
expense and risk of Sublessee.

     18.  Holding Over. In no event shall Sublessee remain in possession of the
Sublease Premises after the Termination Date of the Sublease. In the event that
Sublessee remains in possession of the Sublease Premises after the Termination
Date, Sublessee shall be subject to hold over charges equal to 150% of the Base
Rent, as well as any damages incurred by Sublessor levied by Landlord, under the
Prime Lease, applicable to such holdover. In the event Sublessee creates a Hold
Over situation for the entire Premises leased by Sublessor, provided Sublessor
has vacated its space in accordance with the terms and conditions of the Prime
Lease, Sublessee shall be subject to hold over charges at a rate of two hundred
percent of the rent stated in the Prime Lease, for the entire Premises leased by
Sublessor, for the Hold Over period. In no event shall there by any renewal of
this Sublease by operation of law.

     19.  Assignment of Sublease. Sublessee shall not assign this Sublease, or
any part hereof, or further sublet all or any part of the Sublease Premises
without obtaining the prior written consent of Sublessor and of Landlord.
Notwithstanding any such sublease or assignment, Sublessee shall remain fully
liable on this Sublease and shall not be released from performing any of the
terms, covenants and conditions hereof. Any attempt by Sublessee to assign or
sublease all or any part of the Sublease Premises without obtaining such prior
written consent or without Sublessee remaining fully liable on this Sublease
shall be null and void and shall confer no rights on any third person.


--------------------------------------------------------------------------------


     20. Conflict or Inconsistency. In case of any conflict or inconsistency
between the provisions of the Prime Lease and those of this Sublease, the
provisions hereof shall, as between the Sublessor and Sublessee, control.

     21. Non-Waiver. Failure of Sublessor to declare any default or delay in
taking any action in connection herewith shall not waive such default. No
receipt of moneys by Sublessor from Sublessee after the termination in any way
of the Term of this Sublease or of Sublessee’s right of possession hereunder or
after the giving of any notice shall reinstate, continue or extend the Term of
this Sublease or affect any notice given to Sublessee or any suit commenced or
judgment entered prior to receipt of such moneys.

     22. Cumulative Rights and Remedies. All rights and remedies of Sublessor
under this Sublease shall be cumulative and none shall exclude any other rights
or remedies allowed by law.

     23.  Brokerage. Sublessee and Sublessor represent and warrant to each other
that they each have not dealt or consulted with any real estate broker or agent
in connection with this Sublease, other than Grubb & Ellis and Providence
Commercial (“Brokers”), and agree to indemnify and hold each other harmless from
and against any claims by any other real estate broker or agent claiming a
commission or other form of compensation by virtue of having dealt with them
with regard to this leasing transaction.

     24.  Attorneys’ Fees. In connection with any litigation arising out of this
Sublease, the prevailing party shall be entitled to recover all costs incurred,
including reasonable attorneys’ fees, which include, without limitation, those
reasonable attorneys’ fees incurred by such prevailing party for the services of
its attorneys through all trial and appellate levels and post-judgment
proceedings.

     25.  Notices. All notices, demands, approvals, consents, requests for
approval or consents or other writings required in this Sublease or in the Prime
Lease to be given, made or sent by either party hereto to the other (“Notice”)
shall be in writing and shall be deemed to have been fully given, made or sent
when made by personal service or deposited in the United States Mail, certified
or registered, and postage prepaid and properly addressed as follows:


To Sublessor: New Century Equity Holdings Corp.
10101 Reunion Place Suite 450
San Antonio, Texas 78216
Attn: David Tusa


To Sublessee: CCC Centers, Inc.
10101 Reunion Place Suite 440
San Antonio, Texas 78216
Attn: Bryan Asvestas


--------------------------------------------------------------------------------


     The address to which any Notice should be given, made or sent to either
party may be changed by written notice given by such party as above provided.

     26. Parking. As specified in Exhibit E of the Prime Lease, Sublessor shall
make available to Sublessee eight (8) non-reserved parking spaces in, or on the
roof of, the building garage for the term of this sublease. These non-reserved
spaces shall be made available to the Sublessee at no charge for the term of the
sublease.

     27.  Entire Agreement. This Sublease and the Consent and Exhibits A-D,
attached hereto and forming a part hereof, set forth all of the covenants,
promises, agreements, conditions and understandings between Sublessor and
Sublessee concerning the Sublease Premises and there are no covenants, promises,
agreements, conditions or understandings, either oral or written, between them
other than as are herein set forth. Except as herein otherwise provided, no
subsequent alteration, amendment, change or addition to this Sublease shall be
binding upon Sublessor or Sublessee unless reduced to writing and signed by each
of them.

     IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be duly
executed and delivered as of the day and year first above written.


SUBLESSOR:
BILLING CONCEPTS CORP.

Signature: /s/ DAVID P. TUSA
——————————————
By: David P. Tusa
——————————————
Its: Executive VP & CFO
—————————————— SUBLESSEE:
CCC CENTERS, INC.

Signature: /s/ BRYAN ALLEN ASVESTAS
——————————————————
By: Bryan Allen Asvestas
——————————————————
Its: CEO
——————————————————